TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00318-CV



                                    Janeen Smith, Appellant

                                                 v.

                                   Raymond Naden, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
          NO. 10-2235, HONORABLE BRENDA K. SMITH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Janeen Smith filed a notice of appeal in a suit affecting the parent-

child relationship. See Tex. Fam. Code §§ 151.001-162.602. According to Smith, she seeks to

appeal several interlocutory rulings, including the trial court’s denial of her motion to vacate

temporary orders.1

               The jurisdiction of this Court is limited to the review of final judgments and certain

interlocutory orders. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). Based on the record before us, it appears that the trial court has

not yet rendered a final judgment in this case. Consequently, the Clerk of this Court notified Smith


       1
          According to her amended notice of appeal, Smith seeks to appeal the trial court’s rulings
on the following motions filed by Smith: (1) motion to dismiss plaintiff’s original petition for
lack of jurisdiction, (2) respondent’s counter-petition, counterclaim, (3) motion to vacate writ of
attachment, (4) motion to strike setting, (5) motion for sanctions, (6) objection to associate judge,
(7) motion for judge to confer with children, and (8) motion to enforce with sanctions.
by letter that this Court may lack jurisdiction to consider her appeal. Smith responded and now

asserts that all of the rulings which she seeks to appeal are subject to interlocutory appeal under

Section 51.014 of the Texas Civil Practice and Remedies Code.

               The Texas Family Code expressly states that temporary orders are not subject to

interlocutory appeal. See Tex. Fam. Code § 105.001(g); see also Tex. Civ. Prac. & Rem. Code

§ 51.014(b) (interlocutory appeal in suit brought under the family code does not stay commencement

of the underlying trial). Further, none of the rulings that Smith seeks to appeal are subject to

interlocutory appeal under Section 51.014. See Tex. Civ. Prac. & Rem. Code § 51.014(a).

Accordingly, we dismiss this appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 18, 2014




                                                2